Decisions     of the    Nebraska Court of Appeals
	                                STATE v. BROOKS	435
	                              Cite as 22 Neb. App. 435

                     State of Nebraska, appellee, v.
                      Corey A. Brooks, appellant.
                                   ___ N.W.2d ___

                      Filed October 14, 2014.     No. A-13-761.

 1.	 Constitutional Law: Miranda Rights: Self-Incrimination. In Miranda v.
      Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), the U.S.
      Supreme Court sought to protect the Fifth Amendment privilege against com-
      pelled self-incrimination from the inherently compelling pressures of custodial
      interrogation. To do so, the Court required law enforcement to give a particular
      set of warnings to a person in custody before interrogation: that he has the right
      to remain silent, that any statement he makes may be used as evidence against
      him, and that he has the right to an attorney, either retained or appointed.
 2.	 Miranda Rights: Self-Incrimination. While the particular rights delineated
      under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966),
      are absolute, the language used to apprise suspects of those rights is not.
  3.	 ____: ____. The inquiry in reviewing Miranda warnings is simply whether the
      warnings reasonably convey to a suspect his rights.
 4.	 Constitutional Law: Right to Counsel. Once the adversary process has been
      initiated, the Sixth Amendment guarantees a defendant the right to have counsel
      present at all “critical” stages of the criminal proceedings.
 5.	 Constitutional Law: Right to Counsel: Waiver. The Sixth Amendment right to
      counsel may be waived by a defendant, so long as the relinquishment of the right
      is voluntary, knowing, and intelligent.
 6.	 Constitutional Law: Miranda Rights: Right to Counsel: Waiver. When a
      defendant is read his Miranda rights (which include the right to have counsel
      present during interrogation) and agrees to waive those rights, that typically
      “does the trick” with regard to the requirement that such waiver be voluntary,
      knowing, and intelligent, even though the Miranda rights purportedly have their
      source in the Fifth Amendment.
  7.	 ____: ____: ____: ____. As a general matter, an accused who is admonished with
      the warnings prescribed in Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16
      L. Ed. 2d 694 (1966), has been sufficiently apprised of the nature of his Sixth
      Amendment rights, and of the consequences of abandoning those rights, so that
      his waiver on this basis will be considered a knowing and intelligent one.
 8.	 Right to Counsel. Once an accused has invoked his right to counsel, he is not
      subject to further interrogation by the authorities until counsel has been made
      available, unless he initiates the contact.
 9.	 Constitutional Law: Right to Counsel: Attorney and Client. Inherent in the
      Sixth Amendment right to counsel is the assurance of confidentiality and privacy
      of communication with counsel.
10.	 Right to Counsel. The right to counsel is violated when a state agent is present
      at confidential attorney-client conferences.
11.	 Criminal Law: Trial: Evidence. Where objects pass through several hands
      before being produced in court, it is necessary to establish a complete chain of
      evidence, tracing the possession of the object or article to the final custodian;
   Decisions of the Nebraska Court of Appeals
436	22 NEBRASKA APPELLATE REPORTS


       and if one link in the chain is missing, the object may not be introduced
       in evidence.
12.	   Trial: Evidence. In determining whether the State has established a sufficient
       chain of custody, a court decides the issue on a case-by-case basis, considering
       the following factors: the nature of the evidence, the circumstances surrounding
       its preservation and custody, and the likelihood of intermeddlers tampering with
       the object.
13.	   ____: ____. Objects which relate to or explain the issues or form a part of a
       transaction are admissible in evidence only when duly identified and shown to be
       in substantially the same condition as at the time in issue.
14.	   ____: ____. It must be shown to the satisfaction of the trial court that no substan-
       tial change has taken place in an exhibit so as to render it misleading. As long as
       the article can be identified, it is immaterial in how many or in whose hands it
       has been.
15.	   Trial: Evidence: Proof. Proof that an exhibit remained in the custody of law
       enforcement officials is sufficient to prove a chain of possession and is sufficient
       foundation to permit its introduction into evidence.
16.	   Trial: Evidence: Appeal and Error. Appellate review concerning the admissibil-
       ity of evidence is for an abuse of discretion.
17.	   Effectiveness of Counsel: Proof: Appeal and Error. To prevail on a claim of
       ineffective assistance of counsel under Strickland v. Washington, 466 U.S. 668,
       104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the defendant must show that his or her
       counsel’s performance was deficient and that this deficient performance actually
       prejudiced the defendant’s defense.
18.	   Effectiveness of Counsel: Records: Appeal and Error. On direct appeal, the
       resolution of ineffective assistance of counsel claims turns upon the sufficiency
       of the record.
19.	   ____: ____: ____. The fact that an ineffective assistance of counsel claim is
       raised on direct appeal does not necessarily mean that it can be resolved. The
       determining factor is whether the record is sufficient to adequately review
       the question.
20.	   Criminal Law: Effectiveness of Counsel: Records: Appeal and Error. The
       trial record reviewed on appeal in a criminal case is devoted to issues of guilt and
       innocence and does not usually address issues of counsel’s performance.
21.	   Effectiveness of Counsel: Appeal and Error. A defendant alleging that trial
       counsel was ineffective is required to specifically assign and argue his trial coun-
       sel’s allegedly deficient conduct.
22.	   Effectiveness of Counsel: Records: Proof: Appeal and Error. On direct appeal,
       an appellate court can determine whether the record proves or rebuts the merits of
       a claim of ineffective assistance of trial counsel only if it has knowledge of the
       specific conduct alleged to constitute deficient performance.
23.	   Effectiveness of Counsel: Appeal and Error. Specific allegations of preju-
       dice are not required when the issue of counsel’s performance is raised on
       direct appeal.

   Appeal from the District Court for Douglas County: Joseph
S. Troia, Judge. Affirmed.
          Decisions   of the  Nebraska Court of Appeals
	                          STATE v. BROOKS	437
	                        Cite as 22 Neb. App. 435

  Michael J. Wilson, of Schaefer Shapiro, L.L.P., for
appellant.
  Jon Bruning, Attorney General, and George R. Love for
appellee.
    Inbody, Chief Judge, and Irwin and Bishop, Judges.
    Irwin, Judge.
                     I. INTRODUCTION
   Corey A. Brooks appeals his convictions for possession of
a deadly weapon by a prohibited person and possession with
intent to deliver methamphetamine. On appeal, Brooks chal-
lenges the denial of motions to suppress and alleges his vari-
ous trial attorneys provided ineffective assistance of counsel.
We find that Brooks’ assertions regarding counsel cannot be
resolved on the record provided, and we otherwise find no
merit to Brooks’ assertions on appeal. We affirm.
                      II. BACKGROUND
   This case is closely related to and interwoven with State
v. Brooks, ante p. 419, ___ N.W.2d ___ (2014). The charges
in the instant case arose largely out of evidence seized upon
Brooks’ arrest upon the execution of an arrest warrant issued
related to the charges in State v. Brooks. Because of the
interwoven nature of the evidence and procedural posture of
the two cases, we take judicial notice of the appellate record
presented in State v. Brooks. See Dowd Grain Co. v. County
of Sarpy, 19 Neb. App. 550, 810 N.W.2d 182 (2012) (appel-
late court may examine and take judicial notice of proceed-
ings and judgment of interwoven cases). See, also, Pennfield
Oil Co. v. Winstrom, 276 Neb. 123, 752 N.W.2d 588 (2008)
(appellate court may take judicial notice of documents filed in
separate but related action).
   As set forth in the opinion in State v. Brooks, supra,
Brooks was implicated in the homicide of James Asmus
that occurred in September 2011. The investigation into that
homicide eventually led Omaha Police Department (OPD)
officers to obtain and execute an arrest warrant to take
Brooks into custody.
   Decisions of the Nebraska Court of Appeals
438	22 NEBRASKA APPELLATE REPORTS



   OPD officers executed the arrest warrant on September 10,
2011. After conducting surveillance on a location at which
they believed Brooks to be located, officers identified Brooks
getting into a vehicle. As officers approached, Brooks ran.
Numerous officers gave chase and eventually apprehended
Brooks. A search of Brooks’ person and the area through
which he had run resulted in the location of drugs, cash, and
a gun.
   On September 11, 2011, after being arrested and booked,
Brooks indicated to corrections officers that he wished to
speak to OPD officers. Brooks was transported to an OPD
interview room. Brooks’ attorney, Bill Eustice, had previ-
ously contacted OPD Sgt. Donald Ficenec during OPD’s
investigation into the homicide of Asmus and had indicated
that Brooks “wanted to come make a statement to the Omaha
police,” but Eustice was at that time out of town and wanted
to arrange a time for Brooks to make a statement. Prior to
arrangements’ being made and Brooks’ making a statement,
however, OPD officers obtained and executed the arrest war-
rant. In light of Eustice’s prior contact, Ficenec called Eustice
and allowed Brooks to speak with Eustice on the telephone,
privately, prior to any OPD interview of Brooks. After Brooks
finished speaking with Eustice, Brooks gave the telephone
to Ficenec and Eustice indicated to Ficenec that “Brooks
had indicated to [Eustice] that he was going to tell [OPD
officers] the same information that . . . Brooks had already
told . . . Eustice.” After Brooks spoke with Eustice, he was
advised of his Miranda rights and was interviewed by another
OPD officer.
   During the course of the interview, Brooks made statements
about the drugs found on his person “two to three” times.
When Ficenec made a statement about OPD’s having “located
four and a half grams” of drugs, Brooks “corrected him and
said ounces.” Brooks also stated during the interview, “I got
caught with the drugs, I did get caught with the gun, that’s
mine.” Finally, Brooks also made a statement about the cash
found on his person; Ficenec made a statement indicating that
approximately $2,500 had been located, and Brooks indicated
that “it should be closer to [$]4,000.”
        Decisions   of the  Nebraska Court of Appeals
	                        STATE v. BROOKS	439
	                      Cite as 22 Neb. App. 435

   Brooks also spoke with OPD officers in interviews that
occurred on October 30 and December 22, 2011. Both times,
in events comparable to the September 11 interview, Brooks
requested to speak with OPD officers despite having counsel.
Ficenec indicated that Brooks contacted him approximately 13
times between late October and December 2011.
   In February 2012, Eustice was allowed to withdraw from
representing Brooks. Another attorney entered an appearance
on behalf of Brooks. In July, this second attorney was allowed
to withdraw from representing Brooks. A third attorney was
appointed to represent Brooks. Additionally, another attor-
ney appeared as cocounsel with the third attorney on behalf
of Brooks.
   In July 2012, during the second attorney’s argument to the
court concerning his request to withdraw from representation
of Brooks, he indicated that he had given Brooks a copy of
police reports concerning the investigation into Brooks’ case.
Brooks’ personal possession of police reports while incarcer-
ated was contrary to a “Receipt of Discovery” agreement that
had been signed on behalf of Eustice, during his representa-
tion of Brooks, and signed by the second attorney during
his representation of Brooks. The State alleged that Brooks’
personal possession of police reports violated “office poli-
cies and create[d] a risk of witness interference, harassment
and tampering.” As a result, the State contacted the Douglas
County Department of Corrections and asked that all police
reports be confiscated from Brooks’ possession. The confis-
cated materials were then sealed and eventually turned over
to the State.
   The State then attempted to have Brooks’ then-counsel,
the aforementioned third attorney, review the materials and
remove any work product. The sealed materials were opened,
and the attorney was requested to take possession of the mate-
rials and remove any work product; he refused to take pos-
session of the materials. The materials were then locked in an
evidence room.
   In July 2012, Brooks filed a second amended motion to
suppress, in which he sought to suppress, “from use against
[Brooks], any and all evidence contained in the police reports
   Decisions of the Nebraska Court of Appeals
440	22 NEBRASKA APPELLATE REPORTS



associated with” the instant case. Brooks alleged that a variety
of his constitutional rights had been violated by the confisca-
tion of police reports from his cell. In August, the State filed a
motion seeking to have Brooks compelled to review the confis-
cated material and remove any work product.
   At a hearing on Brooks’ motion to suppress evidence con-
tained in the police reports, Brooks testified at length about the
police reports that had been confiscated from his possession.
He testified that he had previously reviewed the police reports
with his counsel, that together they had made notes and under-
lined information on the police reports, and that the reports
had his “writing, underlining and notes written on almost every
page.” When Brooks was shown the reports confiscated from
his possession, he testified that a number of pages appeared to
be missing.
   The two exhibits that compose the reports confiscated
from Brooks’ possession are together more than 500 pages in
length. Although the testimony before the trial court reflected
that the reports were contained in a variety of “envelopes” and
were testified to in conjunction with references to the reports
in each of approximately nine envelopes, the exhibits pre-
sented to this court on appeal do not contain those envelopes
and, instead, include simply a series of police reports with a
blank blue sheet inserted occasionally between them, through-
out; our review suggests that the blue sheets and the contents
between them do not correspond to any particular envelopes
or to any indication of the specific reports within a particular
envelope as testified to before the trial court. A review of the
police reports presented to this court indicates that few of the
more than 500 pages include any kind of markings, and the
markings that do appear generally consist of either underlining
of small portions of a report or a handwritten reference, at the
top of a page, to the name of the particular witness that the
report concerns.
   At the conclusion of the hearing on Brooks’ motion to sup-
press, the trial court expressed confusion about what Brooks
was seeking to suppress. When the court specifically asked
Brooks’ counsel what he was seeking to suppress, counsel
indicated, “the evidence that is contained in the police reports.”
         Decisions   of the  Nebraska Court of Appeals
	                         STATE v. BROOKS	441
	                       Cite as 22 Neb. App. 435

The court indicated that it was not going to suppress all of
the evidence contained in police reports on the basis of cop-
ies of the reports’ being confiscated from Brooks. The court
ultimately granted the State’s motion to compel and denied
Brooks’ motion to suppress.
   In December 2012, Brooks filed a third amended motion
to suppress, seeking to exclude from evidence the drugs, the
cash, and the gun located at the time of his arrest. In support
of the motion, Brooks asserted that OPD reports related to
the evidence listed “recovery date[s]” that were inconsistent
with his September 11, 2011, arrest. Brooks asserted that
problems with the chain of custody required exclusion of
the evidence.
   This case was tried before a jury in July 2013. The jury
returned verdicts of guilty on the charges of possession with
intent to deliver methamphetamine and possession of a deadly
weapon by a prohibited person. The trial court entered judg-
ment, Brooks was sentenced, and this appeal followed.

                III. ASSIGNMENTS OF ERROR
   In this appeal, Brooks has assigned four errors. First,
Brooks asserts that “[t]he trial court erred in failing to sup-
press the evidence obtained during Brooks’ September 11,
2011 interview.” Second, Brooks asserts that his case should
be dismissed as a result of the State’s confiscation of the
police reports that had been in his possession; alternatively,
he asserts that he should be granted a new trial. Third, Brooks
asserts that “[t]he trial court erred when it admitted gun and
drug evidence despite the State’s failure to adequately dem-
onstrate that the evidence remained in the custody of law
enforcement . . .” prior to trial. Fourth, Brooks asserts that his
“respective trial counsels [sic] provided prejudicial ineffec-
tive assistance.”

                        IV. ANALYSIS
               1. September 11, 2011, Interview
   Brooks first assigns as error that the district court erred
“in failing to suppress the evidence obtained during Brooks’
September 11, 2011 interview.” The record demonstrates that
   Decisions of the Nebraska Court of Appeals
442	22 NEBRASKA APPELLATE REPORTS



Brooks was advised of his rights, was afforded the oppor-
tunity to speak with his counsel, initiated contact with law
enforcement, and voluntarily waived his right to counsel. This
assigned error is without merit.
   [1-3] In Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602,
16 L. Ed. 2d 694 (1966), the U.S. Supreme Court sought
to protect the Fifth Amendment privilege against compelled
self-incrimination from the inherently compelling pressures
of custodial interrogation. State v. Nave, 284 Neb. 477, 821
N.W.2d 723 (2012). To do so, the Court required law enforce-
ment to give a particular set of warnings to a person in custody
before interrogation: that he has the right to remain silent,
that any statement he makes may be used as evidence against
him, and that he has the right to an attorney, either retained
or appointed. Id. While the particular rights delineated under
Miranda are absolute, the language used to apprise suspects
of those rights is not. State v. Nave, supra. The inquiry is sim-
ply whether the warnings reasonably convey to a suspect his
rights. Id.
   [4-7] The U.S. Supreme Court has noted that once the
adversary process has been initiated, the Sixth Amendment
guarantees a defendant the right to have counsel present at
all “critical” stages of the criminal proceedings. Montejo v.
Louisiana, 556 U.S. 778, 129 S. Ct. 2079, 173 L. Ed. 2d
955 (2009). Interrogation by the State is such a stage. Id.
The Sixth Amendment right to counsel may be waived by a
defend­ nt, so long as the relinquishment of the right is vol-
        a
untary, knowing, and intelligent. Montejo v. Louisiana, supra.
When a defendant is read his Miranda rights (which include
the right to have counsel present during interrogation) and
agrees to waive those rights, that typically “does the trick,”
even though the Miranda rights purportedly have their source
in the Fifth Amendment. Montejo v. Louisiana, 556 U.S. at
786. As a general matter, an accused who is admonished with
the warnings prescribed in Miranda has been sufficiently
apprised of the nature of his Sixth Amendment rights, and
of the consequences of abandoning those rights, so that his
waiver on this basis will be considered a knowing and intel-
ligent one. Montejo v. Louisiana, supra, quoting Patterson
        Decisions   of the  Nebraska Court of Appeals
	                        STATE v. BROOKS	443
	                      Cite as 22 Neb. App. 435

v. Illinois, 487 U.S. 285, 108 S. Ct. 2389, 101 L. Ed. 2d
261 (1988).
   In this case, Brooks was read his rights verbatim from the
OPD’s rights advisory form, after he had already been afforded
the opportunity to speak to his counsel. Brooks indicated that
he understood his rights and proceeded to speak with officers.
The warnings were reasonably conveyed to Brooks, he actually
spoke with counsel, and he waived his rights.
   [8] In Montejo v. Louisiana, supra, the Court recognized
that once an accused has invoked his right to counsel, he is not
subject to further interrogation by the authorities until counsel
has been made available, unless he initiates the contact. See,
also, Edwards v. Arizona, 451 U.S. 477, 101 S. Ct. 1880, 68 L.
Ed. 2d 378 (1981). Brooks points to Edwards as support for his
argument that he had invoked his right to counsel and that the
right was infringed by the September 11, 2011, interrogation.
We disagree.
   The record in this case is clear. Brooks initiated the con-
tact with law enforcement before each interview, including
the September 11, 2011, interview. Indeed, at the time of the
September 11 interview, Brooks requested to speak to law
enforcement and law enforcement contacted Brooks’ counsel
and had Brooks speak with his counsel. Brooks indicated a
desire to speak with law enforcement after speaking with his
counsel and affirmatively waived his rights.
   Brooks argues on appeal that evidence should have been
suppressed because his waiver was limited to an authorization
“to elicit a specific statement regarding the homicide” and that
the specific statement was an exculpatory statement. Brief for
appellant at 14. Specifically, Brooks argues in his brief that
law enforcement “accepted Brooks’ subsequent waiver of his
[Miranda] rights after [counsel] advised both Brooks and [law
enforcement] that police were authorized to elicit a specific
statement regarding the homicide charged [in State v. Brooks,
ante p. 419, ___ N.W.2d ___ (2014)].” Brief for appellant at
14. The record does not support this assertion.
   The portion of the record cited by Brooks in support of the
above assertion does not include any such testimony. Rather,
the record indicates that Ficenec spoke with Brooks’ counsel,
   Decisions of the Nebraska Court of Appeals
444	22 NEBRASKA APPELLATE REPORTS



Eustice; that Eustice did not communicate any issues or prob-
lems with an interview of Brooks; and that Eustice indicated
that Brooks “was going to tell [law enforcement] the same
information that [he] had already told” Eustice. Ficenic testi-
fied that Eustice did not put any parameters on the interview
that was to take place and did not indicate that anything
was “off limits.” Eustice also testified, but he did not testify
that he put any restrictions or limitations on the interview
of Brooks.
   In his brief on appeal, Brooks asserts that “Ficenec knew
that Eustice did not have any information concerning the new
gun and drug offenses that the State eventually filed in the
case” and that “Eustice advised both Brooks and Ficenec that
police were authorized to elicit a specific statement regard-
ing the homicide” at issue in State v. Brooks, supra. Brief for
appellant at 14. Our review of the portions of the record cited
by Brooks, however, indicates that the cited portions of the
record do not include any such testimony. Rather, the cited por-
tions of the record indicate that Ficenec testified that Eustice
did not communicate any issues or problems with interviewing
Brooks and that Eustice told Ficenec that Brooks “was going
to tell [law enforcement] the same information that [he] had
already told” Eustice.
   There is no indication in our record of what, precisely,
Brooks had previously told Eustice. There is, obviously, no
indication in our record of what Brooks and Eustice discussed
or whether Brooks had informed Eustice of anything related to
the charges in the instant case. It does not appear that Eustice
was ever actually asked if he had been aware of anything
related to the charges in the instant case.
   Eustice was asked if, during his telephone conversation
with Brooks on September 11, 2011, any information was
given to him “about [Brooks’] actually being in the homi-
cide interrogation room and being under arrest for murder,”
and Eustice indicated that although “[n]othing specifically”
had been said, he “just assumed that [Brooks] was” because
Ficenec had initiated the telephone call. Eustice also testified
that his “reasoning behind suggesting that . . . Brooks talk
        Decisions   of the  Nebraska Court of Appeals
	                        STATE v. BROOKS	445
	                      Cite as 22 Neb. App. 435

to [officers] is because [Brooks’] version of what occurred
was exculpatory.”
   Brooks repeatedly asserts throughout his argument that
OPD officers violated his rights and did not effectively
make counsel available because they “knowingly exceeded
the scope of the authorization granted . . . by Eustice when
[they] questioned Brooks regarding the gun and drug offenses
the State eventually charged in the case at bar.” Brief for
appellant at 14. Brooks argues that officers “failed to rec-
ognize or failed to honor the limitations placed on the inter-
view by Eustice” and that the information Eustice authorized
officers to get from Brooks “consisted of a specific excul-
patory statement concerning only the homicide.” Id. at 17.
The record presented by Brooks, however, does not support
this suggestion.
   Finally, we note that although the interviews of Brooks were
recorded, sometimes with both audio and visual recording and
sometimes with only audio recording, the actual recordings of
the interviews were not offered as evidence to the jury. Rather,
the State offered exhibits which comprised two of the inter-
views and a “redacted” version of the interviews “for limited
purpose for the Court and the record.” Evidence was adduced
in the form of testimony of Ficenec and another officer con-
cerning the interviews and statements that Brooks had made,
but it is not apparent that any recording of the interviews was
ever played for the jury.
   In this case, Brooks initiated contact with law enforce-
ment, was afforded the opportunity to speak with his counsel,
was advised of all of his rights, and voluntarily waived those
rights. The district court did not err in overruling the motion
to suppress.

                     2. Confiscation of
                       Police R eports
  Brooks next assigns as error that the charges brought
against him “should be dismissed because the State violated
Brooks’ constitutional right to private communications with
counsel when it raided Brooks’ cell without his knowledge
   Decisions of the Nebraska Court of Appeals
446	22 NEBRASKA APPELLATE REPORTS



and confiscated his confidential work product.” In the alter-
native, Brooks seeks to have the convictions reversed and
the matter remanded for a new trial. This assigned error
is meritless.
   As noted above in the background section, during the course
of these proceedings, one of Brooks’ attorneys provided him
with copies of police reports, in violation of Douglas County
policies and discovery agreements signed by Brooks’ counsel.
The State then had law enforcement confiscate the materials
and took steps to have Brooks’ counsel review the materials
and remove any work product. The evidence adduced at trial
uniformly indicated that the State never looked at any of the
materials and was not aware of whether any work product
appeared on any of the materials.
   Brooks argues that the privacy of his communications with
his counsel was violated because the confiscated materials
included “work produced by Brooks both by himself and
while working on his case with trial counsel.” Brief for appel-
lant at 21. Brooks urges us to reach a conclusion similar to
that of the California Supreme Court in Barber v. Municipal
Court, etc., 24 Cal. 3d 742, 598 P.2d 818, 157 Cal. Rptr. 658
(1979). We decline to do so.
   In Barber v. Municipal Court, etc., participants of a “sit-in”
near a nuclear power facility as a demonstration of opposition
to the use of nuclear power were charged with trespassing and
unlawful assembly. As it turned out, one of the codefendants
was actually an undercover police officer, who had become
intimately involved with the group and attended numerous
planning meetings. After the participants were arrested, attor-
neys arrived at the jail and conducted a confidential attorney-
client conference with the arrestees, including the undercover
officer. The undercover officer was present for the confidential
attorney-client conference with the defendants and testified that
he was sure defense strategy had been discussed, but that he
had not paid close attention.
   At or around the time of the defendants’ arraignment, the
presiding judge and the prosecuting attorney were informed
that one of the defendants was an undercover officer, but
         Decisions   of the  Nebraska Court of Appeals
	                         STATE v. BROOKS	447
	                       Cite as 22 Neb. App. 435

defense counsel was not informed. The undercover officer
continued to pose as a codefendant with the defendants and as
a client of defense counsel. He attended numerous confidential
attorney-client conferences that included detailed discussions
about the case and defense strategy. He participated in discus-
sion about the defense.
   Throughout the pretrial proceedings, the undercover officer
reported to his superiors. His superiors testified that they could
not remember what information he had conveyed to them, but
that they were sure he had given them no information about
defense strategy.
   At some point, approximately 2 months after the arrests,
the undercover officer’s identity as an undercover officer
was made known to defense counsel and to the defendants.
Evidence indicated that after this information was revealed,
the defendants became paranoid, distrustful of one another and
their counsel, and reluctant to actively participate in preparing
a defense.
   The defendants filed a motion seeking to have the charges
dismissed. The trial court denied the motion on the ground
that there was no evidence any confidential information had
been transmitted to the prosecution, but ordered suppression
of any evidence gained from the undercover officer or derived
from his presence at any meetings between the defendants and
their counsel.
   [9,10] On appeal, the California Supreme Court reversed.
Id. The court recognized that inherent in the Sixth Amendment
right to counsel is the assurance of confidentiality and privacy
of communication with counsel. Thus, the court held that the
right to counsel is violated “when a state agent is present at
confidential attorney-client conferences.” Barber v. Municipal
Court, etc., 24 Cal. App. 3d at 752, 598 P.2d at 823, 157 Cal.
Rptr. at 663.
   The California Supreme Court, relying heavily on the evi-
dence of the impact on the relationship between the defendants
and their counsel of discovering the undercover officer’s true
identity, concluded that on the facts of that case, dismissal was
the only appropriate remedy. Id.
   Decisions of the Nebraska Court of Appeals
448	22 NEBRASKA APPELLATE REPORTS



   The present case, however, is substantially distinguishable.
This case does not involve any situation where any representa-
tive of the State was “sitting in on” any conversations between
Brooks and counsel. The present case does not present a situ-
ation where any member of the prosecution or the investigat-
ing officers was privy to any discussions between Brooks and
his counsel or aware of any aspects of defense strategy. The
unrefuted evidence in this case is that once the materials were
confiscated, nobody associated with the State actually read or
reviewed any of the contents of the materials.
   In this case, Brooks did not move for dismissal at the
trial level. Rather, he moved “that any evidence contained
in the police reports, . . . containing [Brooks’] protected
defense work product, be excluded from use against him at
trial.” Although it was not entirely clear what relief Brooks
was seeking at trial and the trial court expressed confusion
about the relief being sought, there was no request for dis-
missal of any charges. Brooks has not assigned as error the
district court’s denial of the relief he actually requested at
trial, suppression.
   We are thus left with a situation where Brooks requested
a particular relief at trial, was denied that relief, and has not
assigned error to the denial of that relief, but where he asserts
on appeal that the district court erred in not granting other
relief that was never requested. The only way this assigned
error could be found to have merit would be on the basis of a
finding of plain error.
   To the extent Brooks appears to have requested the trial
court to suppress the entire contents of all police reports in this
case because copies of them were confiscated from his cell—
confiscated on the basis that his possession thereof violated
Douglas County policies and disclosure agreements signed by
his counsel—we find no plain error in the district court’s denial
of the motion.
   To the extent Brooks seeks to have us grant relief never
requested below, either in the form of dismissal of all charges
or in the form of a new trial, we similarly find no plain error
meriting such relief. The record in this case is clear that
         Decisions   of the  Nebraska Court of Appeals
	                         STATE v. BROOKS	449
	                       Cite as 22 Neb. App. 435

the State did not look at any of the confiscated materials to
determine any content therein, contrary to the undercover
officer’s continued participation and awareness of specific
defense strategies in Barber v. Municipal Court, etc., 24 Cal.
3d 742, 598 P.2d 818, 157 Cal. Rptr. 658 (1979). Moreover,
although the confiscated materials are presented as exhibits
that together appear to be at least 500 pages in length, our
review of the materials indicates that there is little to no
information contained therein that was added to the original
reports by Brooks or his counsel. Indeed, the most that can be
said about the confiscated reports appears to be that someone
underlined some portions of witness testimony on a handful of
the police reports and wrote the name of particular witnesses
who are mentioned in the reports at the top of a handful of
pages. The vast majority of the 500 or more pages contain
absolutely no markings whatsoever.
   The denial of the relief requested at trial has not been
appealed to us. The relief urged on appeal was not requested
at trial. We find no plain error and find this assigned error to
be meritless.

                       3. Chain of Custody
   Brooks next assigns as error that the district court erred
“when it admitted gun and drug evidence despite the State’s
failure to adequately demonstrate that the evidence remained
in the custody of law enforcement for the entire period prior
to trial.” Brooks’ argument in this regard is primarily focused
on the fact that “[w]ritten forms relating to both the gun and
the drugs introduced during Brooks’ trial contained dates of
recovery that did not match the dates of recovery testified to
by the officers.” Brief for appellant at 28. We find no merit to
this assigned error.
   [11,12] Where objects pass through several hands before
being produced in court, it is necessary to establish a com-
plete chain of evidence, tracing the possession of the object
or article to the final custodian; and if one link in the chain is
missing, the object may not be introduced in evidence. State
v. Glazebrook, 282 Neb. 412, 803 N.W.2d 767 (2011); State
   Decisions of the Nebraska Court of Appeals
450	22 NEBRASKA APPELLATE REPORTS



v. Veatch, 16 Neb. App. 50, 740 N.W.2d 817 (2007). In deter-
mining whether the State has established a sufficient chain of
custody, a court decides the issue on a case-by-case basis, con-
sidering the following factors: the nature of the evidence, the
circumstances surrounding its preservation and custody, and
the likelihood of intermeddlers tampering with the object. State
v. Kofoed, 283 Neb. 767, 817 N.W.2d 225 (2012). See, also,
State v. Glazebrook, supra.
   [13-16] Objects which relate to or explain the issues or
form a part of a transaction are admissible in evidence only
when duly identified and shown to be in substantially the same
condition as at the time in issue. State v. Glazebrook, supra;
State v. Veatch, supra. It must be shown to the satisfaction of
the trial court that no substantial change has taken place in an
exhibit so as to render it misleading. Id. As long as the article
can be identified, it is immaterial in how many or in whose
hands it has been. State v. Veatch, supra. Proof that an exhibit
remained in the custody of law enforcement officials is suffi-
cient to prove a chain of possession and is sufficient foundation
to permit its introduction into evidence. Id. Appellate review
concerning the admissibility of evidence is for an abuse of
discretion. See id.
   In this case, Brooks first filed a motion to suppress the drugs
found on his person at the time of his arrest and the gun found
at the time of his arrest, arguing that there was a problem with
the chain of custody because OPD forms concerning the evi-
dence included a “recovery date” that was not consistent with
the date of his arrest. At the hearing on Brooks’ motion, the
OPD employees responsible for completing the forms testified
that it appeared that a mistake had been made concerning the
recovery date. The State argued that a motion to suppress was
not the proper way to challenge the chain of custody, because
the State could prove the chain of custody through testimony at
trial. See, e.g., State v. Bradley, 236 Neb. 371, 461 N.W.2d 524
(1990) (assertion concerning chain of custody goes to weight
to be given to evidence presented rather than to admissibility
of evidence). The trial court agreed and held that the testimony
concerning clerical error was sufficient to support denial of the
motion to suppress.
        Decisions   of the  Nebraska Court of Appeals
	                        STATE v. BROOKS	451
	                      Cite as 22 Neb. App. 435

   At trial, the State adduced additional evidence concerning
the chain of custody for the drugs and the gun. Officer Robert
Laney testified that he counted the money and put the money
and drugs that were found on Brooks’ person into evidence.
An OPD crime laboratory technician testified that she received
the drugs from Laney and made sure that the packaging all
matched up with the actual contents and that the paperwork
was properly completed to check the drugs in as evidence.
An employee in OPD’s property and evidence unit testified
that the crime laboratory technician booked the drugs into a
locker and that he then took the drugs from the locker to the
property room and documented everything in the crime labora-
tory book.
   Laney testified about the process of putting items into evi-
dence and testified that another employee was responsible for
then filling out the form identifying the drugs and allowing for
tracking of the drugs while they remained in the custody of
law enforcement and for checking them out for testing. That
employee testified that she filled out the form and that she put
the wrong date on the form as the date of recovery. A foren-
sic chemist testified that he checked out the drugs for testing,
that he personally picked the drugs up from OPD, and that the
drugs were in his possession while checked out. He testified
that another employee returned the drugs to OPD. Another
employee of the property and evidence unit testified that he
checked the drugs back in when the forensic chemist returned
them after testing.
   With respect to the gun, an OPD crime laboratory techni-
cian testified that she went to the scene of Brooks’ arrest on
September 11, 2011, marked items of evidence for photograph-
ing, collected items of evidence, and transported evidence
back to OPD’s crime laboratory. She testified that the gun and
ammunition located at the time of Brooks’ arrest were placed
into a safe and that she made the necessary notations in the
property book. An employee of the property and evidence unit
testified that the crime laboratory technician checked the gun
into a property locker and that the employee then retrieved the
gun from the locker and placed it into an OPD evidence stor-
age location.
   Decisions of the Nebraska Court of Appeals
452	22 NEBRASKA APPELLATE REPORTS



   The evidence adduced at trial demonstrated that the drugs
and the gun were in the possession of OPD from the time they
were located at Brooks’ arrest until trial. The evidence demon-
strated that logbooks and records were kept to document each
person who took possession of the items throughout the time
leading up to trial. The evidence indicated that a clerical error
was made with regard to the date of recovery on two of the
chain of custody forms, but there was no evidence adduced
to suggest that the items were ever out of law enforcement’s
control, tampered with by any intermeddlers, or subject to
any substantial change so as to render them misleading. See
State v. Veatch, 16 Neb. App. 50, 740 N.W.2d 817 (2007).
We find no abuse of discretion in the district court’s allow-
ing admission of the evidence at trial. This assigned error is
without merit.

                    4. Assistance of Counsel
   Finally, Brooks assigns as error that his “respective trial
counsels [sic] provided prejudicial ineffective assistance.” He
argues that “all of his trial counsels [sic]” provided ineffec-
tive assistance “at various points throughout the proceedings.”
Brief for appellant at 32. Brooks asserts that his trial attor-
neys were ineffective in a variety of ways, including failing
to interview, depose, or subpoena a variety of witnesses, and
that Eustice was ineffective in advising Brooks to speak with
police without his presence on several occasions. We find
that these assertions cannot properly be considered in this
direct appeal.
   [17] The test for ineffective assistance of counsel is well set-
tled. To prevail on a claim of ineffective assistance of counsel
under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052,
80 L. Ed. 2d 674 (1984), the defendant must show that his or
her counsel’s performance was deficient and that this deficient
performance actually prejudiced the defendant’s defense. State
v. Filholm, 287 Neb. 763, 848 N.W.2d 571 (2014).
   [18-20] On direct appeal, the resolution of ineffective assist­
ance of counsel claims turns upon the sufficiency of the record.
Id. The fact that an ineffective assistance of counsel claim is
         Decisions   of the  Nebraska Court of Appeals
	                         STATE v. BROOKS	453
	                       Cite as 22 Neb. App. 435

raised on direct appeal does not necessarily mean that it can be
resolved. The determining factor is whether the record is suffi-
cient to adequately review the question. Id. This is because the
trial record reviewed on appeal in a criminal case is devoted
to issues of guilt and innocence and does not usually address
issues of counsel’s performance. Id.
   [21-23] A defendant alleging that trial counsel was inef-
fective is required to specifically assign and argue his trial
counsel’s allegedly deficient conduct. Id. On direct appeal, an
appellate court can determine whether the record proves or
rebuts the merits of a claim of ineffective assistance of trial
counsel only if it has knowledge of the specific conduct alleged
to constitute deficient performance. Id. Specific allegations of
prejudice, however, are not required when the issue is raised on
direct appeal. Id.
   In this case, the record presented on direct appeal is not suf-
ficient for us to resolve Brooks’ assertions that his trial counsel
performed ineffectively. Although Brooks asserts that counsel
performed ineffectively in failing to independently interview,
depose, or subpoena a variety of witnesses, there is no record
presented to us to demonstrate that counsel actually did fail
to interview or depose any of the witnesses. Although Brooks
makes assertions in his brief about what the various witnesses
would have testified, there is obviously no record to support
his assertions or to indicate what any of the witnesses might
have testified.
   Finally, although the record does indicate that Eustice
advised Brooks to speak with law enforcement without his
presence, the record has not been developed to fully indicate
Eustice’s motivations for such a decision, beyond his expec-
tation that Brooks would provide an exculpatory statement.
Moreover, it is not apparent from the record presented how
Eustice’s advice in this regard resulted in prejudice, inasmuch
as there was substantial evidence adduced to the trial court
concerning Brooks’ involvement in the homicide.
   On the record presented on direct appeal, we cannot find
that Brooks’ trial counsel performed deficiently or that any
alleged deficient performance prejudiced Brooks’ defense.
   Decisions of the Nebraska Court of Appeals
454	22 NEBRASKA APPELLATE REPORTS



At this time, the record is insufficient to further address
the merits of Brooks’ assertions about the effectiveness of
his counsel.
                      V. CONCLUSION
   We find no merit to Brooks’ assertions on appeal. We affirm.
                                                    Affirmed.


                     State of Nebraska, appellee, v.
                        John P. Tharp, appellant.
                                    ___ N.W.2d ___

                       Filed October 14, 2014.    No. A-13-959.

 1.	 Criminal Law: Trial: Pretrial Procedure: Motions to Suppress: Appeal and
     Error. In a criminal trial, after a pretrial hearing and order denying a motion to
     suppress, the defendant must object at trial to the admission of evidence sought
     to be suppressed to preserve an appellate question concerning the admissibility of
     that evidence.
 2.	 Trial: Evidence: Motions to Suppress: Waiver: Appeal and Error. A failure to
     object to evidence at trial, even though the evidence was the subject of a previ-
     ous motion to suppress, waives the objection, and that party will not be heard to
     complain of the alleged error on appeal.
 3.	 Statutes: Appeal and Error. Statutory interpretation is a question of law that an
     appellate court resolves independently of the trial court.
 4.	 ____: ____. An appellate court gives statutory language its plain and ordi-
     nary meaning.
 5.	 Statutes: Legislature: Intent. In construing a statute, a court must determine
     and give effect to the purpose and intent of the Legislature as ascertained from
     the entire language of the statute considered in its plain, ordinary, and popu-
     lar sense.
 6.	 Convictions: Evidence: Appeal and Error. Regardless of whether the evidence
     is direct, circumstantial, or a combination thereof, and regardless of whether the
     issue is labeled as a failure to direct a verdict, insufficiency of the evidence,
     or failure to prove a prima facie case, the standard is the same: In reviewing a
     criminal conviction, an appellate court does not resolve conflicts in the evidence,
     pass on the credibility of witnesses, or reweigh the evidence; such matters are for
     the finder of fact, and a conviction will be affirmed, in the absence of prejudicial
     error, if the evidence admitted at trial, viewed and construed most favorably to
     the State, is sufficient to support the conviction.

  Appeal from the District Court for Scotts Bluff County:
Randall L. Lippstreu, Judge. Affirmed.